Citation Nr: 1209813	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO. 02-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a schedular rating in excess of 40 percent for low back disability.

2. Entitlement to an extraschedular rating for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. That decision increased the assigned rating for lumbosacral strain from 20 percent to 40 percent, effective from December 17, 2001, the date of the Veteran's claim for an increased rating. The Veteran appeals for a higher disability rating for his service-connected low back disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a May 2007 Order of the Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Partial Remand (Joint Motion) of the parties dated in April 2007 and vacated the Board's August 2006 decision in this matter.

In November 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the purpose of compliance with the Court's May 2007 Order. The Board again remanded this matter to the RO for further development and adjudication in January 2010.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. The RO denied the TDIU aspect of the Veteran's claim in a rating decision dated in August 2003. The Veteran has not appealed the August 2003 RO rating decision that denied a TDIU; nor was the matter of a TDIU raised by the Veteran or his representative in the April 2007 Joint Motion. The matter of a TDIU is not within the Board's jurisdiction. See 38 U.S.C.A. §§ 7104, 7105.

In the Joint Motion, VA and the Veteran agreed that the Board's August 2006 decision did not consider all of the rating criteria for a 60 percent rating for low back disability as set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect prior to September 23, 2002; and that the Board did not consider the fact that the Veteran retired from employment because of medical reasons as a result of his low back disability. The Court also noted that the Board erred in not determining whether a referral of this matter to the Director, Compensation and Pension, for extraschedular consideration was warranted. These matters are addressed in today's decision. Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

As noted in the Board's January 2010 remand of this matter, in correspondence received by the Board in October 2009, the Veteran indicated that as a result of his period of active service he was experiencing severe pains in both wrists and his fingers. He also indicated he was having problems with his hearing and described episodes of acoustic trauma during active service. He further described problems with his eyes that he attributed to exposure to steam getting in his eyes during active service, and problems with mental health that he attributed to the pain resulting from his service-connected disabilities. 

The RO/AMC should seek clarification from the Veteran as to whether he seeks service connection for any of these disabilities or seeks to reopen claims for service connection for any of these conditions subject to prior final RO denials, and take any appropriate action with respect to any raised claim. These matters are referred to the AOJ for appropriate action. 

The issue of entitlement to an extraschedular rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Beginning from February 2, 2001, within the one year prior to receipt of a claim for an increased rating for low back disability from the Veteran on December 17, 2001, the Veteran was shown to have symptoms meeting or approximating pronounced disability, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, with little intermittent relief.

2. For the period from May 4, 2004, forward, the preponderance of the evidence shows that the Veteran has not experienced incapacitating episodes that have a total of at least six weeks during the past twelve months

3. For the period from May 4, 2004, forward, the preponderance of the evidence shows that the Veteran's disability was not pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

4. The Veteran has not experienced favorable or unfavorable ankylosis of the thoracolumbar spine or of the entire spine at any time from February 2, 2001, forward.


CONCLUSIONS OF LAW

1. For the period from February 2, 2001, to May 3, 2010, the criteria for an evaluation of 60 percent for lumbosacral strain are met or approximated; for the period from September 26, 2003, to May 3, 2010, the 60 percent rating will be awarded in lieu of a 40 percent rating for lumbosacral strain and a 10 percent rating for radiculopathy of the right lower extremity associated with lumbosacral strain. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as effective prior to September 23, 2002); Diagnostic Code 5293 (as effective prior to September 26, 2003); Diagnostic Codes 5235-5243 (2011).

2. For the period from May 4, 2010, forward, the criteria for an evaluation in excess of 40 percent for lumbosacral strain are not met or approximated; for this period, a previously established separate 10 percent rating for radiculopathy of the right lower extremity associated with lumbosacral strain will remain in effect. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as effective prior to September 23, 2002); Diagnostic Code 5293 (as effective prior to September 26, 2003); Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that for the period from February 2, 2001, to May 3, 2010, the schedular criteria for a rating of 60 percent, as in effective prior to September 22, 2002, for the Veteran's low back disability are met or approximated. However, from May 4, 2010, forward, the schedular criteria for a rating in excess of 40 percent are not met or approximated. As a result, the Board grants an increased rating from 40 percent to 60 percent for the period from February 2, 2001, to May 3, 2010, but denies schedular rating in excess of 40 percent from May 4, 2010, forward.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A November 2003 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating for lumbosacral strain. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, in an RO letter dated in April 2006, the Veteran was informed how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA letters dated in February 2008, March 2009, and January 2010 also provided the Veteran the required VCAA notice. The letters explained the evidence necessary to substantiate the claim for an increased rating for lumbosacral strain, informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the letters informed the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Here, the initial adjudication of the claim on appeal took place in June 2002, prior to completion of required VCAA notice. However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although VCAA notice was not completed prior to the initial adjudication, the claim has been readjudicated thereafter. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d). Here, VA obtained the appellant's VA outpatient medical records. Private medical records were obtained and added to the claims file. The appellant was afforded VA medical examinations. He was also afforded a personal hearing that was conducted at the RO. His 2001 Office of Personnel Management (OPM) disability retirement records, including the medical records underlying the November 2001 favorable decision, were obtained. The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159. The appellant did not provide any information to VA concerning available treatment records that he wanted the RO to obtain for him that were not obtained. There is no duty to assist or notify that is unmet.

Recent VA examination reports, from May 2010 and September 2011, discuss symptoms as related by the Veteran greatly in excess of what is demonstrated on objective examination. In May 2010 the VA examiner opined that the Veteran demonstrated inconsistent findings on the examination, suggesting that he is experiencing less disability than expressed. The body of the examination report gave specific examples of this, such as the Veteran being able to sit with being perfectly erect with his knees fully extended and hips flexed to 90 degrees without difficulty or any expression of pain, and that while unknowingly observed, the Veteran walked more normally than during the examination, in a symmetric and rhythmic state, rather than keeping his right leg stiff as he did when he knew he was being observed. 

Under these circumstances, the examiner cannot rely on the history of complaints of the Veteran or fully ascertain the degree functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). The Veteran was plainly not credible in his subjective demonstration of his disorder and had a duty to cooperate in the investigation of his claim. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's exaggeration of symptoms at his recent VA examinations constituted a failure to cooperate in the development and adjudication of his claim, and is a factor in the Board's finding the current VA examination reports to be adequate and the Board's adjudication of the merits of the claim without further adjudication and development. 

All relevant facts with respect to the claim on appeal have been properly developed. Under the circumstances of this case, a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).




The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The RO received the Veteran's currently appealed claim for a rating in excess of 20 percent for lumbosacral strain on December 17, 2001. The rating has been increased to 40 percent, effective from December 17, 2001. The Veteran appeals for a still-higher rating.

As will be described below, regulations pertaining to rating of the veteran's low back disability have changed during the pendency of this claim. The veteran is entitled to the application of the version of the regulation that is most favorable to him from the effective date of the new criteria, but only the former criteria are to be applied prior to the effective date of the new criteria. See VAOPGCPREC 3-2000.

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine. A 20 percent evaluation was assigned for moderate limitation of motion of the lumbar spine. The highest rating allowable pursuant to this diagnostic code, 40 percent, was awarded upon evidence of severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). Thus, a higher rating than the one currently in effect is not available under this Diagnostic Code.

Also prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), lumbosacral strain was rated as 40 percent disabling if severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating was warranted. With characteristic pain on motion, a 10 percent rating was warranted. With slight subjective symptoms only, a noncompensable (0 percent) rating is warranted. A rating in excess of 40 percent is not available under this Diagnostic Code.

Additionally, a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine and a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). There is no clinical evidence of record that demonstrates that the appellant has any ankylosis of the lumbar spine. As such, an evaluation in excess of 40 percent, as is at issue in this appeal, is not available under Diagnostic Code 5289.



The applicable rating criteria for intervertebral disc disease were amended effective September 23, 2002. 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002). These changes were incorporated into subsequent changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, which are effective September 26, 2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

The former provisions of Diagnostic Code 5293, in effect before September 23, 2002, provide criteria for evaluating intervertebral disc disease. Under the former provisions of Diagnostic Code 5293, a noncompensable evaluation was assigned for post-operative, cured intervertebral disc disease. A 10 percent rating required evidence of mild intervertebral disc disease. A 20 percent evaluation necessitated evidence of moderate intervertebral disc disease with recurring attacks. A 40 percent rating required evidence of intervertebral disc disease which is severely disabling with recurring attacks and intermittent relief. The highest evaluation allowable pursuant to this diagnostic code, 60 percent, necessitated evidence of pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Effective from September 23, 2002, the criteria for rating intervertebral disc syndrome were changed. 67 Fed. Reg. 54345-554349 (Aug. 22, 2002). Disc syndrome, under these criteria, is to be evaluated on the basis of incapacitating episodes over the previous 12 months or by combining separate ratings of its chronic orthopedic and neurologic manifestations, whichever method results in the higher rating. Id. Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warranted a 40 percent rating. Id. Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent rating. Id. Incapacitating episodes are those of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician. Id. "Chronic" orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. Id. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective as of September 23, 2002, or, as codified after September 26, 2003, at Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively), is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (as described directly above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA. These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome, which had become effective in the previous year. 68 Fed. Reg. 51,454 (Aug. 27, 2003). The criteria for evaluating intervertebral disc disease were essentially unchanged from the September 2002 revisions, except that the diagnostic code for intervertebral disc disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the revised provisions, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or Diagnostic Code 5243 (2004). 

The September 2002 intervertebral disc syndrome changes which were incorporated into the September 2003 amendments stipulate that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. Pursuant to Note 1 of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As noted above, the enumerated criteria for back disabilities as changed effective September 26, 2003, incorporated a General Rating Formula for Diseases and Injuries of the Spine. 68 Fed. Reg. 51,454 (August 27, 2003). (The Veteran was notified of these new criteria in the November 2004 Supplemental Statement of the Case). Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The Board granted the Veteran service connection for lumbosacral strain in August 1971, effective from August 1970. The RO awarded an initial evaluation of 20 percent for lumbosacral strain in a rating decision dated in October 1971. The rating of 20 percent remained in effect until a higher rating of 40 percent was awarded effective December 17, 2001, the date of the currently appealed claim for an increased rating.

The Board has reviewed all of the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim on appeal. See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires that the Board address its reasons for rejecting evidence favorable to the Veteran).



In June 2000, more than one year prior to the December 17, 2001, claim for an increased rating for back pain, the Veteran was noted by a VA physician to have chronic low back pain. There was no indication of an increase in symptoms at that time.

The Veteran sought treatment at a VA facility for exacerbation of chronic low back pain on February 2, 2001. On February 2, 2001, the Veteran presented to VA triage care ambulating with a cane. He complained of back and was prescribed long-term physical therapy for chronic low back pain with acute exacerbation. He then underwent a physical therapy evaluation and was noted to ambulate with a cane. He complained of low back tenderness and spasms, plus pain with radiation down the right lower extremity. Range of motion of all extremities was said to be within normal limits and strength was 4/5. A course of therapy was prescribed. Later that month, a finding of tenderness in the sacroiliac joints was made and range of motion was noted to be decreased in the lumbar region. 

In August 2001, a VA rehabilitative medicine physician saw the Veteran as a walk-in patient. The Veteran complained of increasing pain in the hip and lower back. He ambulated very slowly with a cane, having been seen ambulating in the corridor without his knowledge of being watched. Examination showed tenderness in the sacroiliac joints bilaterally left worse than right. He had difficulty in getting up from the chair or sitting down for about five minutes. Strength in both lower limbs was diminished. Range of motion of the hips and lumbar spine was diminished due to pain on activity. The Veteran was noted already to be on medications and undergoing therapy.

The VA treating rehabilitative medicine physician wrote that considering the increase in intensity of the problems since the initial consult a few years previously, pain in the lower back, and the prognosis-no surgical procedure was available to the diagnosed condition-the Veteran was advised to consider a different occupation since he should not be doing any bending, twisting and lifting-which were required in his then-current job (as a VA housekeeping aid).

In November 2001 the Veteran was approved for disability retirement from federal government employment as a result of his low back disability. He was noted to be a housekeeping aid at VA. His disability was found by the Office of Personnel Management (OPM) to result in employment restrictions of no lifting and no bending. His symptoms were chronic lumbar pain and decreased range of motion of the paravertebral muscles. He was found unfit for retention. The listed medical conditions were cervical spondylitis and sacroiliitis. A VA physician's assistant wrote in August 2001 that the Veteran was under care of rehabilitative medicine and had been given a cane to assist with ambulation. OPM had compiled notes of employee's emergency treatment in March 1986, November 1997 and August 1999, with light duty requested due to back disability. A medical doctor in July 2001 had found him only intermittently capable of lifting or carrying 0 to 10 pounds, and never capable of lifting or carrying 10 to 20, 20 to 50, or 50 to 100 pounds, and only intermittently capable of sitting, standing, or walking during an eight hour work-day. He was found not capable of even intermittently climbing stairs, kneeling, bending, stooping, twisting, or pulling or pushing.

In December 2001, CT scan testing of the lumbar spine revealed no evidence of disc herniation or spinal stenosis. A July 2002 MRI test of the lumbar spine showed no lumbar annular bulging or focal herniated nucleus pulposus (HNP). 

As noted, on December 27, 2001, the RO received the Veteran's currently appealed claim for an increased rating for low back disability.

The Veteran underwent a VA spine examination in May 2002; he complained of pain, weakness and stiffness. He said that the pain was worse with activity and that it radiated down both legs. The Veteran reported that he was having problems with fatigue and endurance. He said he experienced almost daily flare-ups and said that they were severe and resulted in 30-60 minutes of incapacitation. The Veteran also said that he used a cane and a back brace. 




On physical examination, the Veteran demonstrated 30 degrees of forward flexion, 15 degrees of extension, 25 degrees of right and left lateral flexion and 10 degrees of right and left rotation. This motion was accomplished with pain. There were marked paraspinal spasms of the lumbar spine on deep palpation. The Veteran's gait was slow and deliberate. The examiner noted marked functional loss with increased pain. The lower extremities had muscle weakness and straight leg raises were positive bilaterally. There was no atrophy of the back muscles, but there was mild wasting. The spine was unstable. No neurological deficits were elicited. Radiographic examination revealed no herniation of disks. The examiner rendered a diagnosis of lumbosacral strain. 

As discussed in the April 2007 Joint Motion for Partial Remand, and as discussed directly above, at the May 2002 VA examination the Veteran reported that his low back pain flare-ups occurred daily and were incapacitating. The examination revealed marked limitation of lumbar spine motion and decreased stability with active and passive range of motion, with marked functional loss noted. That examination further revealed that the Veteran had marked paraspinal spasms of the lumbar area on deep palpation, and that he had a "tendency to drag his right foot with a slight lag of the left lower extremity."

An August 2002 VA MRI of the lumbar spine showed mild dessication in the lumbar intervertebral discs as expected for his age. There was no lumbar annular bulging or focal herniated nucleated pulposus. 

At an August 2002 VA examination, the Veteran demonstrated 60 degrees of forward flexion, 15 degrees of extension, 30 degrees of right and left lateral flexion and 25 degrees of right and left rotation. The Veteran did not have any sensory or motor deficits. Radiographic examination of the lumbosacral spine was normal. The examiner rendered an impression of chronic lumbosacral strain.

The Veteran testified at his February 2003 personal hearing before an RO Decision Review Officer that he had back pain on a daily basis, that the pain was usually of a 6/10 intensity and that it sometimes was 10/10. He said that he had a severe attack once a month or once every two months. The Veteran also testified that he took medication for pain, that he used a cane and a back brace and that he had used a TENS unit in the past. He said that he was unable to lift more than 10 pounds and that he had problems with stooping and bending. The Veteran also reported experiencing muscle spasms. 

Private medical records dated between July and September of 2003 indicate that the Veteran reported that his back pain would occasionally radiate down his legs and that he had occasional numbness in his legs. 

The Veteran underwent a VA spine examination in June 2004. The examiner reviewed the claims file. The Veteran complained of constant back pain that he said was sharp in nature and went down the right leg to the back of the knee. He reported 9/10 pain that was aching in nature. He said he took Motrin for the pain. He complained of back weakness, stiffness and swelling, as well as increased pain with activity. He said that his back seemed to give out and that it fatigued easily. 

On physical examination, the examiner found that there was no dislocation or subluxation present. There was tenderness to palpation of the lumbosacral area. Some spasms were present. Strength was 5/5 in the lower extremities. There was numbness down the right leg in the L5-S1 distribution. The Veteran's posture was normal, as was his spinal curvature and symmetry. No atrophy was present. Straight leg raises were positive bilaterally. He demonstrated 20 degrees of forward flexion, 20 degrees of extension and 20 degrees of lateral flexion. This motion was accomplished with pain. Radiographic examination of the lumbar spine was essentially normal. The examiner rendered a diagnosis of lumbosacral strain with radiculopathy down the right leg in an L5-S1 distribution.

The Veteran attended a VA examination in June 2009. The claims file was not available for review. The examination was conducted by a VA nurse-practitioner, without being undersigned by a VA physician, in violation of written VA policy at that time (the policy has since been revised). The examiner noted that the Veteran injured his back in 1968 when a 400 pound side of beef fell on his back. The examiner described the Veteran as a 65-year-old male walking with a cane and an antalgic gait. 

The Veteran described a severe throbbing pain on a daily basis to the lower mid and right back with radiation of numbness down the right leg. He stated that the pain was worsened during the rainy months and that he has flare-ups every one to two months. He stated that his pain level was about a "7" every day. He described moderate functional impairment in that he was unable to mow his lawn, was unable to walk but a few yards, had difficulty and severe pain with bending an climbing steps, and was unable to lift more than fifteen pounds. He was receiving VA treatment and taking 50 mg of tramadol twice a day, and stated it was poorly effective. On review of systems there were no genitourinary or bowel symptoms. There were numbness and paresthesias. There was no leg or foot weakness, unsteadiness, or falls.

The Veteran described a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain. By history, the location of the pain was the mid and right back. It was constant, throbbing and severe and occurred daily. There was radiating pain, in the form of numbness, in the right leg. The Veteran described severe flare-ups every one to two months, lasting hours. Precipitating factors were cold weather or rainy weather. Alleviating factors were rest and medications. He indicated that during flare-ups he was unable to walk and had to keep still. He described walking as limited and stated he was unable to bend at all or do any manual labor.

The Veteran described incapacitating episodes, having had four such episodes in the past 12 months, each lasting two hours. He indicated he used a cane. He stated that during such episodes he could not walk more than a few yards.

On physical examination, posture was normal. Head position was normal. The spine was symmetrical in appearance. Gait was normal. There were no abnormal curvatures of the spine. On objective examination of the thoracic sacrospinalis, there was no spasm and no atrophy. There was guarding to the left and right, pain with motion to the left and right, and tenderness on the left and right. There was no weakness. Strength was 5/5 at all levels. Muscle tone was normal. Reflexes were 2+ and normal, including knee jerks and ankle jerks. Plantar flexion reflexes were normal. 

Range of motion of the thoracolumbar spine was flexion from 0 to 40 degrees, extension of 0 to 20 degrees, left lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 20 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 20 degrees. The examiner found that there was objective evidence of pain on active range of motion. The examiner opined that there was no objective evidence of additional limitation of motion with repetitive movement due to pain. On examination there were no additional limitations after three repetitions of range of motion. 

A June 2009 VA X-ray of the lumbar spine suggested diffuse osteopenia. There was mild height loss of T11, of unknown chronicity. There was no vertebral body subluxation. The disc spaces were grossly well-maintained. There were stable degenerative changes.

At a May 2010 VA examination, conducted by a physician, the Veteran stated that he felt a sharp, burning, constant pain in the lower back, more so on the right than the left. He stated that there was some radiation of pain through the right knee. He described flare-ups three times per week, lasting one hour. He indicated that standing caused increased pain. He was taking tramadol for pain relief. 

By history, he was able to walk two yards without having to stop because of the pain; further by history, he left the service in 1970 and worked in housekeeping for 20 years until 1990, at which time he retired. He had no problems with activities of daily living. He used a cane. He denied any bowel, bladder or erectile dysfunction. He indicated he had no incapacitating episodes in the past 12 months and no history of malignancy.

According to the VA examining physician, on physical examination the Veteran walked with an "affective gait keeping his right leg somewhat stiff while walking observed."  (Quotations added.)  The examiner noted, however, that when walking unobserved, the Veteran appeared to walk more normally in a symmetric and rhythmic state. Measured range of motion of the thoracolumbar spine was flexion 45 degrees, extension 15 degrees, right lateral bending 20 degrees, left lateral bending 30 degrees, and right lateral and left lateral rotation 55 degrees. All major muscle groups of both lower extremities were grade 5/5. The Veteran had a right stocking type of hypesthesia with no loss of sensation in any dermatome distribution. Deep tendon reflexes of both the knee and the ankle were +4 bilaterally. There was no lack of endurance or incoordination. There was no paraspinal spasm. There was mild tenderness in the lumbosacral area, but none in the thoracic area. There was no swelling, heat or redness noted. Hip extension testing was negative bilaterally, although the Veteran was only able to flex to 45 degrees while standing. By contrast, he was able to sit with being perfectly erect with his knees fully extended and hips flexed to 90 degrees without any difficulty or expression of pain.

X-rays of the lumbosacral spine revealed normal disc spaces throughout. The posterior elements appeared to be intact. There were no vertebral body abnormalities noted. The normal lordotic curve was well-maintained. X-rays of the thoracic spine revealed an anterior osteophytosis at the T7-T8 level. The bony architecture otherwise appeared to be within normal limits.

The examiner's diagnosis was T7-T8 spondylosis, mild. The examiner opined that the Veteran demonstrated inconsistent findings on the examination, suggesting that he was experiencing less disability than expressed. The examiner further opined that the Veteran had minimal disability from his spine as a result of spondylosis at the T7-T8 level and minimal to mild disability from his low back condition at the time of examination.

At a September 2011 VA examination, the Veteran related essentially the same history as provided at the May 2010 VA examination, except that the Veteran indicated he experienced flare-ups that last approximately one hour after walking three to four yards.




On physical examination in September 2011, flexion of the thoracolumbar spine was 90 degrees and extension was 25 degrees. Right lateral and left lateral flexion bending were 35 degrees. Right lateral and left lateral rotation were 55 degrees. All major muscle groups in both lower extremities were grade 5/5 and there was a left hemihypesthesia extending "from the toes up the left side of the torso as far as his chest."  (Quotations added.)  Deep tendon reflexes bilaterally at the knees were +4 and at the ankle +3 bilaterally. There appeared to be no increased loss of function after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination. No spasm was present. There was no swelling, heat or redness. Hip extension tests were negative bilaterally and straight leg raising tests were negative to 90 degrees bilaterally.

X-rays of the lumbosacral spine revealed normal lordotic curve. Vertebral bodies were of normal height. Disc spaces were well-maintained throughout. The examiner opined that the X-ray of the lumbosacral spine was normal.

X-rays of the thoracic spine showed minimal signs of anterior osteophytes in the mid-thoracic spine consistent with mild spondylosis.

The examiner's diagnoses were chronic strain of the lumbosacral spine and mild spondylosis of the thoracic spine. He opined that the Veteran was experiencing a mild disability from his low back and thoracic spine condition. This was based upon examination findings, x-rays and review of the claims file.

As noted above, the applicable regulations in effect at the time of the Veteran's increased rating claim was received in December 2001 contained a number of Diagnostic Codes relating to the lumbar spine. A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine under Diagnostic Code 5292. A 40 percent evaluation was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief under Diagnostic Code 5293. A rating of 60 percent under diagnostic code 5293 necessitated evidence of pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002).

The Board must consider the degree of pain experienced by the veteran. With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected. 38 C.F.R. §§ 4.40, 4.45, 4.59. The appellant has described to physicians his subjective complaints of chronic pain and pain on use. Prior to May 4, 2010, objective medical evidence showed findings of substantially decreased range of motion, as well as some tenderness and substantial spasms.

The evidence of record does not establish that the appellant has been clinically diagnosed with any type of ankylosis of the spine. Therefore an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted under Diagnostic Codes 5235-5243, nor is a rating in excess of 40 percent warranted under the rating criteria for ankylosis of the spine, as set forth at Diagnostic Code5289 for the period prior to September 26, 2003.

As noted in the April 2007 Joint Motion for Partial Remand, a 60 percent rating is warranted under the earlier version of Diagnostic Code 5293 when the evidence demonstrates that a Veteran's disability is "pronounced" with "persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief." 

The effective date of a claim for an increased rating for disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from that date; otherwise, the effective date is the date of receipt of claim. 38 C.F.R. § 3.400(o)(2).



As of the period beginning from February 2, 2001, the first time increased disability is shown by medical evidence within one year prior to receipt of the Veteran's increased ratings claim in December 2001 (see 38 C.F.R. § 3.400(o)(2), to May 3, 2010, a 60 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect prior to September 23, 2002, is warranted. At this time, the Veteran's service-connected low back disability was characterized by symptoms meeting or approximating the criteria of low back disability that is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. Specifically, muscle spasm and sciatica were demonstrated on examinations and the Veteran experienced little intermittent relief.

The next higher schedular rating (one in excess of 60 percent ) is not available under the rating schedule based on incapacitating episodes of degenerative disc disease for the period from September 23, 2002, to May 3, 2010; 60 percent is the highest schedular rating available based on incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from September 26, 2003). 

The rating of 60 percent assigned from February 2, 2001, to May 3, 2010, is the highest schedular rating available until September 26, 2003. As of September 26, 2003, a 50 percent rating was available for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent was available for unfavorable ankylosis of the entire spine. 68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243). As the Veteran does not have ankylosis of any portion of the spine, the criteria for these ratings are not met for any time from February 2, 2001, forward. 

Although a level of disability warranting a rating of less than 60 percent is arguably shown by VA examination results in June 2009, that examination was conducted in violation of VA policy as it existed at that time, as discussed above. As a result, the Board will not use the examination as the evidentiary basis for a finding against the granting of a rating of no more than 40 percent - stated alternatively, the Board will not consider this examination against the Veteran's claim . However, the examination results are nonetheless consistent with VA examinations conducted by a physician in May 2010 and September 2011 in showing improvements in strength and range of motion as compared to prior years; the June 2009 VA examination report is of some probative value insofar as it is consistent with the findings at these later two examinations. 

For the period from May 4, 2010, forward, the Veteran did not experience incapacitating episodes as defined at Note 1 of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes; there is no evidence or contention of episodes of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician. He described one-hour flare ups; at his May 2010 VA examination, he specifically indicated that he had not experienced incapacitating episodes in the past 12 months. Thus, a schedular rating of greater than 40 percent based on incapacitating episodes for the period from May 4, 2010, forward is not warranted.

Also, as of May 4, 2010, a 60 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect prior to September 23, 2002, is no longer warranted. As of this date, the preponderance of the evidence indicates that the Veteran does not have low back disability that is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Specifically, unlike in prior years, muscle spasm and sciatica were not demonstrated on examinations. There was no loss of sensation in any dermatome distribution at the May 2010 VA examination and the hip extension test was negative bilaterally. Measured range of motion of the thoracolumbar spine was flexion 45 degrees, extension 15 degrees, right lateral bending 20 degrees, left lateral bending 30 degrees, and right lateral and left lateral rotation 55 degrees. All major muscle groups of both lower extremities were grade 5/5. The Veteran had a right stocking type of hypesthesia with no loss of sensation in any dermatome distribution. Deep tendon reflexes of both the knee and the ankle were +4 bilaterally. There was no lack of endurance or incoordination. There was no paraspinal spasm. There was mild tenderness in the lumbosacral area, but none in the thoracic area. There was no swelling, heat or redness noted. Hip extension testing was negative bilaterally, although the Veteran was only able to flex to 45 degrees while standing. By contrast, he was able to sit with being perfectly erect with his knees fully extended and hips flexed to 90 degrees without any difficulty or expression of pain. These findings do not reflect pronounced disability.

At the June 2011 VA examination, it was specifically noted that there was no spasm and that hip extension tests were negative bilaterally and straight leg tests were negative bilaterally. Unlike in years prior to 2010, all major muscle groups in both lower extremities were grade 5/5 bilaterally, and the Veteran's back disability was characterized in May 2010 and September 2011 as mild. In September 2011, range of motion was even better than in May 2010-- flexion of the thoracolumbar spine was 90 degrees and extension was 25 degrees. Right lateral and left lateral flexion bending were 35 degrees. Right lateral and left lateral rotation were 55 degrees. This constitutes normal or nearly normal range of motion in all dimensions, far from pronounced disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). On examination the examiner found no increased loss of function after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.

The Veteran reported a recent history of severe symptoms at the May 2010 and September 2011 VA examinations. He indicated in September 2011 that he had flare-ups after walking 3 to 4 yards and had to stop, with his flare-ups lasting approximately one hour. He is competent to relate his symptoms. However, as discussed above, motion and testing of the leg and hip at the examination failed to show symptoms commensurate with such a degree of disability as described by the Veteran. 

Significantly as it bears on his credibility, at the May 2010 examination, the Veteran walked while he knew he was being observed with an affective gait keeping his right leg somewhat stiff. However, when he did not know he was being observed, he walked more normally in a symmetric and rhythmic state. After recounting observations such as these, the examiner specifically opined that the Veteran was experiencing less disability than expressed. 

The Veteran's recent histories and descriptions of symptoms at the May 2010 and September 2011 VA examinations are not credible, and of very little probative value; and constituted a lack of cooperation at the examination that also greatly hindered the examiner in accurately and precisely ascertaining the level of disability. Because of his lack of credibility in this respect, the Board must assign by far the most weight to what was shown on objective examination by a VA physician and his opinions and observations as to the degree of disability actually experienced by the Veteran.

As the preponderance of the evidence is against a schedular rating for low back disability in excess of 60 percent for the period from February 2, 2001, to May 3, 2010, and against a schedular rating in excess of 40 percent for the period from May 4, 2010, forward, the benefit of the doubt doctrine is not for application in resolution of these aspects of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14. 

In March 2006, the RO awarded the Veteran a separate 10 percent rating for radiculopathy of the right lower extremity associated with his low back disability, pursuant to 38 C.F.R. 4.124a, Diagnostic Code 8621. The Veteran did not appeal the rating for his neurological disability and that rating is not within the Board's jurisdiction. For the period from September 26, 2003, to May 3, 2010, the 60 percent rating will be awarded in lieu of a 40 percent rating for lumbosacral strain and a 10 percent rating for radiculopathy of the right lower extremity associated with lumbosacral strain. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as effective prior to September 23, 2002); Diagnostic Code 5293 (as effective prior to September 26, 2003); Diagnostic Codes 5235-5243 (2011). The combined rating for the Veteran's low back disability will thus be increased from 50 percent to 60 percent. See 38 C.F.R. § 4.25 (combined ratings table). This is a higher combined disability rating for the same set of disabilities; the separate rating of 10 percent for radiculopathy cannot continue from September 26, 2003, to May 3, 2010, while also assigning a rating pursuant to Diagnostic Code 5293 that includes consideration of the same neurological symptoms, as this would result in impermissible pyramiding of ratings. 38 C.F.R. § 4.14.

For the reasons stated above, as of May 4, 2010, the lower rating of 40 percent will be in effect for the Veteran's low back disability. As of that time, the 10 percent rating for radiculopathy of the right lower extremity pursuant to Diagnostic Code 5621 will resume, as this will no longer constitute impermissible pyramiding. The lower combined rating resulting from the disability determinations in this appeal as in effect as of May 4, 2010, does not constitute a ratings reduction, but rather a change in "staged" ratings as awarded from February 2, 2001, forward. The Court has expressly held that the Board must consider the appropriateness of staged ratings when adjudicating a claim for increased benefits where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (distinguishing between an award of disability compensation by staged ratings and a reduction in a stabilized disability rating; regulation providing that a stabilized disability rating may not be reduced without a recent, full, and complete medical examination indicating improvement is not applicable to retroactively assigned staged disability ratings). 




ORDER

Entitlement to a higher schedular rating of 60 percent, but no more, for low back disability, for the period from February 2, 2001, to May 3, 2010, is granted; for the period from September 26, 2003, to May 3, 2010, the 60 percent rating will be awarded in lieu of a 40 percent rating for lumbosacral strain and a 10 percent rating for radiculopathy of the right lower extremity associated with lumbosacral strain. 


Entitlement to a schedular rating in excess of 40 percent for low back disability, for the period from May 4, 2010, forward, is denied; for this period, a previously established separate 10 percent rating for radiculopathy of the right lower extremity associated with lumbosacral strain will remain in effect.


REMAND

In an April 2007 Joint Motion, which was granted by the Court in May 2007, it was noted that the Veteran was medically retired from employment due to his low back pain. Since the time of the Joint Motion, the Board has received records from OPM, relating to his November 2001 disability retirement, indicating that during the 2001 time frame, as a result of his service-connected low back disability the Veteran was only intermittently capable of lifting or carrying 0 to 10 pounds, was never capable of lifting or carrying 10 to 20, 20 to 50, or 50 to 100 pounds, and was only intermittently capable of sitting, standing, or walking during an eight hour work-day. He was found not capable of even intermittently climbing stairs, kneeling, bending, stooping, twisting, or pulling or pushing. 

As these findings are not considered in the schedular criteria for the Veteran's service-connected disability of the thoracolumbar spine, but are consistent with marked interference with employment, the Board finds that referral of this matter to the Under Secretary for Benefits or the Director, Compensation and Pension, for extraschedular consideration is warranted. See 38 C.F.R. § 3.321(b)(1); cf Thun v. Peake, 22 Vet. App. 111 (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required).

Accordingly, the case is REMANDED for the following action:

1. Refer the matter on appeal to the Under Secretary for Benefits or the Director, Compensation and Pension, for extraschedular consideration.

Bring to the attention of the reviewing department that VA has received records from OPM, relating to his November 2001 disability retirement, indicating that during the 2001 time frame, as a result of his service-connected low back disability, the Veteran was only intermittently capable of lifting or carrying 0 to 10 pounds, was never capable of lifting or carrying 10 to 20, 20 to 50, or 50 to 100 pounds, and was only intermittently capable of sitting, standing, or walking during an eight hour work-day. He was found not capable of even intermittently climbing stairs, kneeling, bending, stooping, twisting, or pulling or pushing. 

2. Readjudicate the issue of entitlement to an extraschedular rating for service-connected low back disability. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


